UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6178



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILFREDO GONZALEZ LORA,

                                            Defendant - Appellant.



                            No. 02-6191



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILFREDO GONZALEZ LORA,

                                            Defendant - Appellant.



                            No. 02-6366



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


WILFREDO GONZALEZ LORA,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-358-A)


Submitted:   March 15, 2002                 Decided:   April 12, 2002


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Wilfredo Gonzalez Lora appeals the district court’s orders (1)

denying his motion for new trial filed under Fed. R. Crim. P. 33;

(2) denying his motion to dismiss the indictment under Fed. R.

Crim. P. 12(b)(2); (3) denying his motions to reconsider the denial

of his Rule 12(b)(2) and Rule 33 motions; and (4) denying his

emergency     motion   for   grand    jury    documents    and   motion   for

appointment of counsel.        We have reviewed the record and the

district    court’s    opinions      and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Lora, No. CR-98-358-A (E.D. Va. filed Dec. 14 &

entered Dec. 17, 2001; Jan. 4, 2002; Jan. 9, 2002; Jan. 17, 2002;

filed Feb. 7 & entered Feb. 8, 2002).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      AFFIRMED




                                      3